Citation Nr: 0940148	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  04-04 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel




INTRODUCTION

The Veteran had active service from May 1953 to April 1955.  
He had subsequent service in the National Guard from June 
1960 to June 1963, and from November 1970 to June 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  In the July 2003 
rating decision, the RO declined to reopen the Veteran's 
claim.  In a July 2007 decision, the Board reopened his claim 
and denied it on its merits.  He appealed the case to the U. 
S. Court of Appeals for Veterans Claims (Court).  In its May 
2008 Order, the Court granted the parties' joint motion for 
remand.  


FINDING OF FACT

The Veteran experiences bilateral hearing loss as a result of 
service-related noise exposure.  


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.385 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duties to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The VCAA is not applicable where further assistance would not 
aid the Veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).

In an undated 2003 letter, the RO informed the Veteran of the 
types of evidence needed to substantiate his claim and its 
duty to assist him under the VCAA.  All obtainable evidence 
identified as relevant to the claim has been obtained and 
associated with the claims file, including his partial 
service personnel records, civilian private medical records, 
and his VA records.

In view of the Board's favorable decision in this appeal, 
further assistance is not needed to aid the Veteran in 
substantiating his claim, and additional discussion of VCAA 
requirements is unnecessary.

II.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303(a) (2009).  Active 
military, naval, or air service includes any period of active 
duty for training (ACDUTRA) during which the individual was 
disabled or died from a disease or injury incurred in or 
aggravated in the line of duty, or any period of inactive 
duty training (INACDUTRA) during which the individual was 
disabled or died from injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(21-24); 38 C.F.R. § 3.6.  
Service connection may accordingly be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing ACDUTRA, or from injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101, 106, 1110, 
1131.  The Veteran served in the National Guard for almost 
thirty years.  The RO attempted to secure his service 
treatment and personnel records from the National Personnel 
Records Center and the Puerto Rico Army National Guard, but 
all attempts to secure a complete set of records were 
unsuccessful.  However, there are records showing that the 
Veteran attended a period of ACDUTRA in the form of annual 
National Guard training in 1993.  

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  Direct service connection 
generally requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (2000).  A disorder may be 
service connected if the evidence of record reveals that the 
Veteran currently has a disorder that was chronic in service 
or, if not chronic, that was seen in service with continuity 
of symptomatology demonstrated subsequent to service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  Evidence that relates the current disorder to 
service must be medical unless it relates to a disorder that 
may be competently demonstrated by lay observation.  Savage, 
10 Vet. App. at 495-97.  For the showing of chronic disease 
in service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (service connection presupposes a current 
diagnosis of the condition claimed).  Impaired hearing is 
considered a disability for VA purposes when auditory 
thresholds in any of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 40 decibels or greater; or, when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater; or, when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  See 38 C.F.R. 
§ 3.385.  The Veteran's pattern of hearing loss meets this 
threshold, and therefore he has a disability for VA purposes.  

The determinative issue is whether this condition is 
attributable to the Veteran's military service.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The Board concedes that the Veteran experienced noise 
exposure during his active service in the Army and periods of 
annual training in the National Guard.  He served as a 
rifleman in the Army and a scout driver and assistant squad 
leader in a cavalry unit.  The Board accepts that the Veteran 
is competent to state that he has experienced some level of 
hearing loss since the mid 1980s, while he was still serving 
in the National Guard.  Barr, 21 Vet. App. at 303.  He is not 
competent, however, to render a medical opinion as to the 
etiology of the hearing loss.  Espiritu, 2 Vet. App. at 495.  
Thus, the Board must turn to medical experts in this case to 
determine if the currently diagnosed hearing loss is a result 
of the Veteran's service.

In May 2004, Dr. R. T., a private physician, stated that the 
Veteran had hearing loss due to acoustic trauma from exposure 
to noise from tanks and explosives while serving in the 
National Guard.  Dr. R. T.'s letter was short and did not 
offer much detail, but provided some evidence in favor of the 
Veteran's claim.  The letter from Dr. R. T. is not entitled 
to as much probative weight as the evidence discussed below.  
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
(whether the physician provides a basis for an opinion goes 
to the weight or credibility of the evidence).  

In January 2007, the Board submitted the Veteran's case for a 
specialist's opinion.  In March 2007, Dr. P. R., a physician 
and Assistant Professor at a Department of Otolaryngology at 
a medical school, provided a negative opinion.  Dr. P. R. 
found that the Veteran's hearing loss was not the result of 
noise exposure, but rather the product of aging.  Unlike Dr. 
R. T., Dr. P. R. had access to the Veteran's claims folder, 
and provided a lengthy rationale for her opinion.  She 
included charts of the Veteran's audiological tests and 
explained that the amount of noise the Veteran was exposed to 
in service was unlikely to have contributed to his hearing 
loss because his high frequency hearing continued to 
gradually worsen after he left the National Guard.  The Board 
finds that Dr. P. R.'s opinion is entitled to significant 
probative weight, and provides evidence against the Veteran's 
claim. 

After the Court granted the parties' joint motion for remand, 
N. W., an audiologist, submitted an opinion in November 2008.  
She reviewed the Veteran's records, and addressed Dr. P. R.'s 
opinion.  She found that exposure to loud noises while in the 
National Guard "greatly impacted" the Veteran's hearing.  
She argued that it was unrealistic to rely on a typical 
pattern of early hearing loss when the Veteran had 
significant lifelong noise exposure.  She found that age-
related hearing loss at 52 years old was unlikely, and cited 
to a study which found that presbycusis is generally first 
detected at 65 years of age.  N. W. concluded that because of 
the degree of hearing loss found in 1989, and its subsequent 
progression, it was more likely than not that the hearing 
loss was due to National Guard service.  She cited to a study 
which found that hearing loss due to chronic noise exposure 
was greatest during the first ten to fifteen years of 
exposure.  N. M.'s opinion provided a rationale, cited to 
three publications, and addressed Dr. P. R.'s statement.  Her 
November 2008 letter is entitled to significant probative 
weight, and provides strong evidence in favor of the 
Veteran's claim.  

A Veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a Veteran 
seeks benefits and the evidence is in relative equipoise, the 
Veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  In this case, there is a negative opinion 
from the Dr. P. R., and a positive one from N. M., an 
audiologist.  Both opinions are entitled to significant 
probative weight.  As the evidence for and against service 
connection is in relative equipoise, the benefit of the doubt 
is afforded the Veteran, and his claim is granted.  
38 U.S.C.A. § 5107(b).  


ORDER

Service connection for bilateral hearing loss is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.




____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


